Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks pages 8 and 9, filed 28 June 2022, with respect to the double patenting rejection of claims 1-4, 11-13, and 16-18, have been fully considered and are persuasive.  The rejection of claims 1-4, 11-13, and 16-18 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach the method of independent claim 1, the apparatus of independent claim 11, the non-transitory computer-readable medium of independent claim 16.  The prior art is particularly deficient regarding reconstructing a current sub-block in a current block of a picture, including: identifying a reference sub-block in a previously reconstructed block of the picture; determining whether reconstructed samples of the reference sub-block are stored in a memory space according to a position of the current sub-block; determining whether the reference sub-block is valid based on the reconstructed samples of the reference sub-block being determined as stored in the memory space according to the position of the current sub-block; and generating reconstructed samples of the current sub-block based on the reconstructed samples of the reference sub-block in response to the reference sub-block being determined as valid; and overwriting, in the memory space, stored reconstructed samples of a collocated sub-block in the previously reconstructed block with the generated reconstructed samples of the current sub-block.  Claims 2-10, 12-15, and 17-20 are dependent upon claims 1, 11, and 16, and therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482